DETAILED ACTION
This office action is in response to application with case number 17/048,034 (filed on 10/15/2020), in which claims 11-20 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 have been cancelled. Claims 11-20 have been added as new claims. Accordingly, Claims 11-20 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been filed in parent Application No. DE102018209959.6, filed on 06/20/2018.

	Information Disclosure Statement
	The information disclosure statement(s) (IDS(s)) submitted on 10/15/2020 & 11/25/2020 have been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by 

Claim Objections
Claims 11, 19 & 20 are objected to because of the following informalities:  
Claim 11 recites “each the wall sections” in line 15. It should be “each of the wall sections”. 
Claim 19 recites “each the wall sections” in line 17. It should be “each of the wall sections”. 
Claim 20 recites “each the wall sections” in line 19. It should be “each of the wall sections”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 is rejected under 35 U.S.C. 112(b) because:
Claim 13 recites the limitation “the comfortable braking” in line 1. There is insufficient antecedent basis for this limitation in the claim. As such for the purpose of examination in this Office Action and as best understood by the Examiner, the limitation “the comfortable braking” has been interpreted to mean “the comfortable [[braking]] deceleration” (as recited in its parent claim 12 line 4).


Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-20 are rejected under 35 USC §102(a)(1) as being clearly anticipated by Patent Application Publication No. DE 102010064277 A1 to Heger et al., which is found in the IDS submitted on 10/15/2020 (hereinafter “Heger”).
The rejections below are based on the machine translation of the Heger’s reference a copy of which is attached to this Office Action as also indicated in the 892 form.

As per claims 1-10, (Canceled) 

As per claim 11, Heger teaches a method for avoiding a collision of a vehicle with an obstacle, a distance between the vehicle and an obstacle in surroundings of the vehicle being determined using at least one ultrasonic sensor in that the at least one ultrasonic sensor emits signals and receives back echoes of the signal reflected at the obstacle (see Fig. 1 [reproduced below for convenience] “ultrasonic sensor(s)” (110) & “estimated distance” (132) & ¶¶[0007]-[0052]: ¶12 a distance estimation to the detected object is carried out based on an existing ultrasonic sensor system … ¶12 the data of the ultrasound sensor system are evaluated specifically with respect to the object … ¶20 ultrasonic sensor system for quickly detecting objects that penetrate laterally into the driving tube … ¶20 a distance estimation to a detected object based on the data of the existing ultrasonic sensor … ¶29 The ultrasonic sensor 110 serves to measure the parking space 102 i.e., the detection of position, extent and distance of objects 104 & 106, The ultrasonic sensor 110 is indicated only by two sensors, but it can more or less sensors in the rear of the vehicle 100 be provided … ¶42 A decision to automatically trigger emergency braking may be made, for example, by determining that an estimated distance 132 (see. Fig. 1) to the object 130 is less than a threshold below which immediately emergency braking is triggered … ¶52 deliver a control signal to components such as the brake control 212 or steering control 214 can be the decision-making component 210), the method comprising the following steps:

    PNG
    media_image1.png
    805
    626
    media_image1.png
    Greyscale

Heger’s Fig. 1 (emphasis added)

(see Fig. 1, Fig. 4A [reproduced below for convenience], Fig. 4B & ¶¶[0029]-[0042]: ¶29 The ultrasonic sensor 110 serves to measure the parking space 102 i.e., the detection of position, extent and distance of objects 104 & 106 … ¶40  from the data of the ultrasonic sensors 110 or camera 112 calculated distance and/or speed data provide the conclusion on the relationship of the door 130 representing pixels in the 4A & 4B- [reflection points], From the movement of the door 130 and/or the contour line 402  [reflection points] within the picture plane the 4A & 4B is further closed (detected) that an object, namely the driver's door 130, in the driving tube 140 penetrates);

    PNG
    media_image2.png
    397
    551
    media_image2.png
    Greyscale

Heger’s Fig. 4A (emphasis added)

b) combining the reflection points into contiguous, linearly extending wall sections, wherein each of the wall sections have two ends (see Fig. 1 “Door” (130) , Fig. 4A, Fig. 4B [reproduced below for convenience] “Contour Line” (402) & ¶¶[0037]: the component 206 in the picture material after a contour line like the contour 402 the door 130 search, and in particular search for contour lines between sequential images like the 4A & 4B represented, moving in a lateral direction. Additionally or alternatively, an algorithm can recognize contiguous pixels as a depiction of an object, for example all pixels that represent the door 130 represent [combining the reflection points into contiguous, linearly extending wall sections]);

    PNG
    media_image3.png
    407
    552
    media_image3.png
    Greyscale

Heger’s Fig. 4B

c) determining whether an end of each of the wall sections is open or closed, the end of each wall section being considered to be closed when the reflection points abutting the end follow a non-linear progression, or when, during further movement of the vehicle, no further reflection points are combined with the end of the wall section, and the end otherwise being considered to be open (see Fig. 1, Fig. 4A, Fig. 4B & ¶¶[0029]-[0040]: ¶29 The ultrasonic sensor 110 serves to measure the parking space 102 i.e., the detection of position, extent [open or closed] and distance of objects 104 & 106 … ¶31 It is believed that during the introduction of the vehicle 100 in the parking space 102 suddenly a vehicle door 130 of the vehicle 106 opens [non-linear progression]. The vehicle 100 may at this time be at Z4. With continued guidance along the trajectory 126 (dashed line) would be the vehicle 100 with the door 130 collide. However, the security feature according to the invention is the vehicle assistant 108 activated. From the rear view camera 112 delivered data will be during each reversing of the vehicle 100 evaluated. Thus, the in the driving tube 140 penetrating vehicle door 130 detected immediately. Thereupon, a full braking is triggered automatically, the vehicle 100 before contact with the vehicle door 130 brings to a halt … ¶40 from the data of the ultrasonic sensors 110 or camera 112 calculated distance and/or speed data provide the conclusion on the relationship of the door 130 representing pixels in the 4A & 4B, From the movement of the door 130 and/or the contour line 402 within the picture plane the 4A. 4B is further closed (detected) that an object, namely the driver's door 130, in the driving tube 140 penetrates [open or closed]);
d) extrapolating a progression of each [[of]] the wall sections following each open end (see Fig. 1, Fig. 4A, Fig. 4B & ¶[0037]: the component 206 in the picture material after a contour line like the contour 402 the door 130 search, and in particular search for contour lines between sequential images like the 4A & 4B represented, moving in a lateral direction. Additionally or alternatively, an algorithm can recognize contiguous pixels as a depiction of an object, for example all pixels that represent the door 130 represent. In successive images, a change of the object would then be detected, for example an enlargement and/ or speed estimation. In the example discussed here, it is assumed that the evaluation component 206 the detection of a potentially relevant object to the component 210 reports, based on the moving contour 402 whose movement due to their change in position by the 4A and 4B represented image sequence was detected);
e) ascertaining virtual collision points between the vehicle and the extrapolated progressions of the wall sections (see Fig. 1, Fig. 4A, Fig. 4B & ¶[0040]: from the data of the ultrasonic sensors 110 or camera 112 calculated distance and/or speed data provide the conclusion on the relationship of the door 130 representing pixels in the 4A & 4B [virtual collision points], From the movement of the door 130 and/or the contour line 402 within the picture plane the 4A. 4B is further closed (detected) that an object, namely the driver's door 130, in the driving tube 140 penetrates); and
f) initiating a brake intervention based on a collision with at least one of the virtual collision points being imminent (see Fig. 1, Fig. 4A, Fig. 4B & ¶¶[0041]-[0052]: ¶41 step 310 decides the component 210 based on in step 308 made identification or detection of the object (door 130), whether a control signal is to be output. Corresponding decision algorithms are in one of the decision components 210 allocated memory area 224 stored. In general, this is, for example, to determine whether a distance to this object is already so low [virtual collision points being imminent] that a braking and/or steering intervention is required, whether it can be estimated that the object will have already left the driving tube again due to its movement vehicle 100 reaches the position of the object … ¶52 deliver a control signal to components such as the brake control 212 or steering control 214 can be the decision-making component 210).

As per claim 12, Heger teaches the method as recited in claim 11, accordingly, the rejection of claim 11 above is incorporated. Heger further teaches wherein an emergency brake application with maximum deceleration is initiated in step f), when it is necessary to avoid a collision with that at least one of the virtual collision points, or to reduce damage, and when no emergency brake application is necessary yet, initiating a comfortable deceleration of the vehicle using a delay which is smaller than the maximum deceleration of the vehicle (see ¶[0010]: the control signal can trigger an automatic response of the driver assistance system to the detected object. The automatic response may include a braking, for example a full or emergency braking [maximum deceleration], or a partial braking  [comfortable deceleration] when a reliable distance determination to the detected object and possibly a speed determination of the object have shown that even with a partial braking collision can be avoided, and see Fig. 1, Fig. 4A, Fig. 4B & ¶¶[0042]-[0051]: ¶42 If necessary, additional data can be used for this purpose, wherein, for example, distance and/or speed data of the ultrasonic sensor system 110 and/or the camera 112 be considered again. A decision to automatically trigger emergency braking may be made, for example, by determining that an estimated distance 132 (see. 1) to the object 130 is less than a threshold below which immediately emergency braking is triggered. Such a threshold value can be, for example, 20cm and can be stored in a constant predefined manner or can be defined as a function of the speed … ¶49 the decision component could 210 also make the decision not to issue a control signal to trigger an emergency braking, but initially to pursue a detected object further, for example, because a distance to the object is still considered large enough and/or because an object (such as a querender Passerby) the driving tube foreseeable left again and the parking can therefore be continued without delay. As an intermediate form, reference is made to the possibility of a deceleration below a full braking, wherein such partial braking also by the component 210 triggered and can be maintained continuously … ¶51 On to the brake control 212 output control signal, instead of full braking or partial braking and a preparatory activation of the braking system 216 include, so that then optionally with minimal delay braking can be initiated).

As per claim 13, Heger teaches the method as recited in claim 12, accordingly, the rejection of claim 12 above is incorporated. Heger further teaches wherein the delay for the comfortable braking is selected in such a way that the vehicle is decelerated up to a standstill prior to reaching the at one of the virtual collision points (see ¶[0010]: the control signal can trigger an automatic response of the driver assistance system to the detected object. The automatic response may include a braking, for example a full or emergency braking [maximum deceleration], or a partial braking  [comfortable deceleration] when a reliable distance determination to the detected object and possibly a speed determination of the object have shown that even with a partial braking collision can be avoided, see ¶[0031]: It is believed that during the introduction of the vehicle 100 in the parking space 102 suddenly a vehicle door 130 of the vehicle 106 opens. The vehicle 100 may at this time be at Z4. With continued guidance along the trajectory 126 (dashed line) would be the vehicle 100 with the door 130 collide. However, the security feature according to the invention is the vehicle assistant 108 activated. From the rear view camera 112 Delivered data will be during each reversing of the vehicle 100 evaluated. Thus, the in the driving tube 140 penetrating vehicle door 130 detected immediately. Thereupon, a full braking is triggered automatically, the vehicle 100 before contact with the vehicle door 130 brings to a halt, and see Fig. 1, Fig. 4A, Fig. 4B & ¶¶[0042]-[0051]: ¶42 If necessary, additional data can be used for this purpose, wherein, for example, distance and/or speed data of the ultrasonic sensor system 110 and/or the camera 112 be considered again. A decision to automatically trigger emergency braking may be made, for example, by determining that an estimated distance 132 (see. 1) to the object 130 is less than a threshold below which immediately emergency braking is triggered. Such a threshold value can be, for example, 20cm and can be stored in a constant predefined manner or can be defined as a function of the speed … ¶51 On to the brake control 212 output control signal, instead of full braking or partial braking and a preparatory activation of the braking system 216 include, so that then optionally with minimal delay braking can be initiated).

As per claim 14, Heger teaches the method as recited in claim 12, accordingly, the rejection of claim 12 above is incorporated. Heger further teaches wherein the comfortable deceleration is terminated, and a brake is released again, when the at least one of the virtual collision points responsible for the delay has been dispensed with (see ¶¶[0010]-[0017]: ¶10 the control signal can trigger an automatic response of the driver assistance system to the detected object. The automatic response may include a braking, for example a full or emergency braking [maximum deceleration], or a partial braking  [comfortable deceleration] when a reliable distance determination to the detected object and possibly a speed determination of the object have shown that even with a partial braking collision can be avoided … ¶17 after a more accurate determination of the distance or speed of the detected object, a control signal can be output which converts full braking into partial braking, and see Fig. 1, Fig. 4A, Fig. 4B & ¶¶[0041]-[0051]: ¶41 step 310 decides the component 210 based on in step 308 made identification or detection of the object (door 130), whether a control signal is to be output. Corresponding decision algorithms are in one of the decision components 210 allocated memory area 224 stored. In general, this is, for example, to determine whether a distance to this object is already so low that a braking and/or steering intervention is required, whether it can be estimated that the object will have already left the driving tube again due to its movement vehicle 100 reaches the position of the object … ¶46 in step 312 the decision component 210 a control signal to the drive component 212 of the brake system 214 for the immediate release of emergency braking, to a collision of the vehicle 100 with the detected object 130 in the driving tube 140 to avoid … ¶49 the decision component could 210 also make the decision not to issue a control signal to trigger an emergency braking, but initially to pursue a detected object further, for example, because a distance to the object is still considered large enough and/or because an object (such as a querender Passerby) the driving tube foreseeable left again and the parking can therefore be continued without delay. As an intermediate form, reference is made to the possibility of a deceleration below a full braking, wherein such partial braking also by the component 210 triggered and can be maintained continuously … ¶51 On to the brake control 212 output control signal, instead of full braking or partial braking and a preparatory activation of the braking system 216 include, so that then optionally with minimal delay braking can be initiated).

As per claim 15, Heger teaches the method as recited in claim 11, accordingly, the rejection of claim 11 above is incorporated. Heger further teaches wherein the non-linear progression according to step c) is a bent curve, which is curved away from a movement direction of the vehicle (see Fig. 1 “trajectory” 120-126 & “Door” 130 , Fig. 4A, Fig. 4B “Contour Line” 402 & ¶¶[0029]-[0040]: ¶29 The ultrasonic sensor 110 serves to measure the parking space 102 i.e., the detection of position, extent and distance of objects 104 & 106 … ¶30 The vehicle 100 first moves along a trajectory 120 [movement direction of the vehicle]  at the parking space 102 past. At stop point S1, the driver follows the suggestion of a parking assistant (a subsystem of the driver assistance system 108) and hands the parking assistant the active guidance of the vehicle 100 to park in the parking space 102, The assistant pulls the vehicle 100 to the stop point S2 along the trajectory 122 back, the vehicle then moves along the trajectory 124 until the stop point S3 forward and finally pulls the vehicle backwards along the precalculated trajectory 126 in the parking space 102 into it. ¶31 It is believed that during the introduction of the vehicle 100 in the parking space 102 suddenly a vehicle door 130 of the vehicle 106 opens [non-linear progression/ bent curve]. The vehicle 100 may at this time be at Z4. With continued guidance along the trajectory 126 (dashed line) would be the vehicle 100 with the door 130 collide. However, the security feature according to the invention is the vehicle assistant 108 activated. From the rear view camera 112 delivered data will be during each reversing of the vehicle 100 evaluated. Thus, the in the driving tube 140 penetrating vehicle door 130 detected immediately. Thereupon, a full braking is triggered automatically, the vehicle 100 before contact with the vehicle door 130 brings to a halt … ¶40  from the data of the ultrasonic sensors 110 or camera 112 calculated distance and/or speed data provide the conclusion on the relationship of the door 130 representing pixels in the 4A & 4B, From the movement of the door 130 [non-linear progression/ bent curve] and/or the contour line 402 within the picture plane the 4A. 4B is further closed (detected) that an object, namely the driver's door 130, in the driving tube 140 penetrates).

As per claim 16, Heger teaches the method as recited in claim 11, accordingly, the rejection of claim 11 above is incorporated. Heger further teaches wherein each of the virtual collision points is present as an intersecting point of a straight line given by the extrapolation of one of the wall sections with a boundary line of a driving path of the vehicle (see Fig. 1, Fig. 4A, Fig. 4B & ¶¶[0029]-[0035]: ¶29 The ultrasonic sensor 110 serves to measure the parking space 102 i.e., the detection of position, extent and distance of objects 104 & 106, The ultrasonic sensor 110 is indicated only by two sensors, but it can more or less sensors in the rear of the vehicle 100 be provided … ¶30 The vehicle 100 first moves along a trajectory 120 at the parking space 102 past. At stop point S1, the driver follows the suggestion of a parking assistant (a subsystem of the driver assistance system 108) and hands the parking assistant the active guidance of the vehicle 100 to park in the parking space 102, The assistant pulls the vehicle 100 to the stop point S2 along the trajectory 122 back, the vehicle then moves along the trajectory 124 until the stop point S3 forward and finally pulls the vehicle backwards along the precalculated trajectory 126 in the parking space 102 into it … ¶31 It is believed that during the introduction of the vehicle 100 in the parking space 102 suddenly a vehicle door 130 of the vehicle 106 opens. The vehicle 100 may at this time be at Z4. With continued guidance along the trajectory 126 (dashed line) would be the vehicle 100 with the door 130 collide. However, the security feature according to the invention is the vehicle assistant 108 activated. From the rear view camera 112 Delivered data will be during each reversing of the vehicle 100 evaluated. Thus, the in the driving tube 140 [driving path] penetrating vehicle door 130 detected immediately [virtual collision points]. Thereupon, a full braking is triggered automatically, the vehicle 100 before contact with the vehicle door 130 brings to a halt … ¶35 In step 306 evaluates the component 206 the provided image material for detection in the driving tube 140 from penetrating objects [virtual collision points]).

As per claim 17, Heger teaches the method as recited in claim 16, accordingly, the rejection of claim 16 above is incorporated. Heger further teaches wherein the driving path is present due to an instantaneous driving direction of the vehicle, an instantaneous steering angle of the vehicle, and dimensions of the vehicle (see Fig. 1 “vehicle” (100), Fig. 4A, Fig. 4B & ¶¶[0029]-[0035]: ¶29 The ultrasonic sensor 110 serves to measure the parking space 102 i.e., the detection of position, extent and distance of objects 104 & 106, The ultrasonic sensor 110 is indicated only by two sensors, but it can more or less sensors in the rear of the vehicle 100 be provided … ¶30 The vehicle 100 first moves along a trajectory 120 at the parking space 102 past. At stop point S1, the driver follows the suggestion of a parking assistant (a subsystem of the driver assistance system 108) and hands the parking assistant the active guidance of the vehicle 100 to park in the parking space 102, The assistant pulls the vehicle 100 to the stop point S2 along the trajectory 122 back, the vehicle then moves along the trajectory 124 until the stop point S3 forward and finally pulls the vehicle backwards along the precalculated trajectory 126 [driving path]  in the parking space 102 into it … ¶31 It is believed that during the introduction of the vehicle 100 in the parking space 102 suddenly a vehicle door 130 of the vehicle 106 opens. The vehicle 100 may at this time be at Z4. With continued guidance along the trajectory 126 (dashed line) would be the vehicle 100 with the door 130 collide. However, the security feature according to the invention is the vehicle assistant 108 activated. From the rear view camera 112 Delivered data will be during each reversing of the vehicle 100 evaluated. Thus, the in the driving tube 140 [driving path] penetrating vehicle door 130 detected immediately [virtual collision points]. Thereupon, a full braking is triggered automatically, the vehicle 100 before contact with the vehicle door 130 brings to a halt … ¶35 In step 306 evaluates the component 206 the provided image material for detection in the driving tube 140 from penetrating objects [virtual collision points]).

As per claim 18, Heger teaches the method as recited in claim 11, accordingly, the rejection of claim 11 above is incorporated. Heger further teaches wherein steps a) through f) are repeatedly run through during the movement of the vehicle (see Fig. 1, Fig. 2, Fig. 3 & ¶¶[0031]-[0046]: ¶31 The vehicle 100 may at this time be at Z4. With continued guidance along the trajectory 126 (dashed line) would be the vehicle 100 with the door 130 collide. However, the security feature according to the invention is the vehicle assistant 108 activated … ¶34 guiding the vehicle along the trajectories 122-126 is also controlled by the drive component 204 the ultrasonic sensor 110 for continuous measurement of the parking space 102 activated … ¶37 The component 208 can be independent of the requirement of the component 210 work continuously, and distance data in the detection range of the ultrasonic sensors 110 Determine objects located and provide them, for example, (not shown) components of the parking assistant available … ¶45 If a decision is made to output a control signal (316), the procedure in step 312 continue; it is determined that no control signal is to be output (314), the procedure of the step 304 go through again (cyclically) ... ¶46 After the vehicle has come to a stop, the process ends in step 318 but can, for example, be resumed upon renewed activation of the parking assistant to continue the parking process (after the driver's door 130 has been closed)).
















As per claim 19, Heger teaches a driver assistance system for avoiding a collision of a vehicle with an obstacle (see Fig. 1 [reproduced above for convenience] “Driver Assistance System” (108) & ¶[0020]: implementing a security feature for collision avoidance in a driver assistance system), the driver assistance system comprising:
at least one ultrasonic sensor for determining a distance between the vehicle and an obstacle in surroundings of vehicle (see Fig. 1 “ultrasonic sensor(s)” (110) & & “estimated distance” (132) & ¶¶[0007]-[0052]: ¶12 a distance estimation to the detected object is carried out based on an existing ultrasonic sensor system … ¶12 the data of the ultrasound sensor system are evaluated specifically with respect to the object … ¶20 ultrasonic sensor system for quickly detecting objects that penetrate laterally into the driving tube … ¶20 a distance estimation to a detected object based on the data of the existing ultrasonic sensor … ¶29 The ultrasonic sensor 110 serves to measure the parking space 102 i.e., the detection of position, extent and distance of objects 104 & 106, The ultrasonic sensor 110 is indicated only by two sensors, but it can more or less sensors in the rear of the vehicle 100 be provided … ¶42 A decision to automatically trigger emergency braking may be made, for example, by determining that an estimated distance 132 (see. Fig. 1) to the object 130 is less than a threshold below which immediately emergency braking is triggered … ¶52 deliver a control signal to components such as the brake control 212 or steering control 214 can be the decision-making component 210);
wherein the driver assistance system is configured to:
a) determine reflection points during a movement of the vehicle, the reflection points representing locations at which a signal of the ultrasonic sensor was reflected (see Fig. 1, Fig. 4A, Fig. 4B [all reproduced above for convenience] & ¶¶[0029]-[0042]: ¶29 The ultrasonic sensor 110 serves to measure the parking space 102 i.e., the detection of position, extent and distance of objects 104 & 106 … ¶40  from the data of the ultrasonic sensors 110 or camera 112 calculated distance and/or speed data provide the conclusion on the relationship of the door 130 representing pixels in the 4A & 4B- [reflection points], From the movement of the door 130 and/or the contour line 402  [reflection points] within the picture plane the 4A & 4B is further closed (detected) that an object, namely the driver's door 130, in the driving tube 140 penetrates);
b) combine the reflection points into contiguous, linearly extending wall sections, wherein each of the wall sections have two ends (see Fig. 1 “Door” (130) , Fig. 4A, Fig. 4B “Contour Line” (402) & ¶¶[0037]: the component 206 in the picture material after a contour line like the contour 402 the door 130 search, and in particular search for contour lines between sequential images like the 4A & 4B represented, moving in a lateral direction. Additionally or alternatively, an algorithm can recognize contiguous pixels as a depiction of an object, for example all pixels that represent the door 130 represent [combining the reflection points into contiguous, linearly extending wall sections]);
c) determine whether an end of each of the wall sections is open or closed, the end of each wall section being considered to be closed when the reflection points abutting the end follow a non-linear progression, or when, during further movement of the vehicle, no further reflection points are combined with the end of the wall section, and the end otherwise being considered to be open (see Fig. 1, Fig. 4A, Fig. 4B & ¶¶[0029]-[0040]: ¶29 The ultrasonic sensor 110 serves to measure the parking space 102 i.e., the detection of position, extent [open or closed] and distance of objects 104 & 106 … ¶31 It is believed that during the introduction of the vehicle 100 in the parking space 102 suddenly a vehicle door 130 of the vehicle 106 opens [non-linear progression]. The vehicle 100 may at this time be at Z4. With continued guidance along the trajectory 126 (dashed line) would be the vehicle 100 with the door 130 collide. However, the security feature according to the invention is the vehicle assistant 108 activated. From the rear view camera 112 delivered data will be during each reversing of the vehicle 100 evaluated. Thus, the in the driving tube 140 penetrating vehicle door 130 detected immediately. Thereupon, a full braking is triggered automatically, the vehicle 100 before contact with the vehicle door 130 brings to a halt … ¶40 from the data of the ultrasonic sensors 110 or camera 112 calculated distance and/or speed data provide the conclusion on the relationship of the door 130 representing pixels in the 4A & 4B, From the movement of the door 130 and/or the contour line 402 within the picture plane the 4A. 4B is further closed (detected) that an object, namely the driver's door 130, in the driving tube 140 penetrates [open or closed]);
d) extrapolate a progression of each [[of]] the wall sections following each open end (see Fig. 1, Fig. 4A, Fig. 4B & ¶[0037]: the component 206 in the picture material after a contour line like the contour 402 the door 130 search, and in particular search for contour lines between sequential images like the 4A & 4B represented, moving in a lateral direction. Additionally or alternatively, an algorithm can recognize contiguous pixels as a depiction of an object, for example all pixels that represent the door 130 represent. In successive images, a change of the object would then be detected, for example an enlargement and/ or speed estimation. In the example discussed here, it is assumed that the evaluation component 206 the detection of a potentially relevant object to the component 210 reports, based on the moving contour 402 whose movement due to their change in position by the 4A and 4B represented image sequence was detected);
e) ascertain virtual collision points between the vehicle and the extrapolated progressions of the wall sections (see Fig. 1, Fig. 4A, Fig. 4B & ¶[0040]: from the data of the ultrasonic sensors 110 or camera 112 calculated distance and/or speed data provide the conclusion on the relationship of the door 130 representing pixels in the 4A & 4B [virtual collision points], From the movement of the door 130 and/or the contour line 402 within the picture plane the 4A. 4B is further closed (detected) that an object, namely the driver's door 130, in the driving tube 140 penetrates); and
f) initiate a brake intervention based on a collision with at least one of the virtual collision points being imminent (see Fig. 1, Fig. 4A, Fig. 4B & ¶¶[0041]-[0052]: ¶41 step 310 decides the component 210 based on in step 308 made identification or detection of the object (door 130), whether a control signal is to be output. Corresponding decision algorithms are in one of the decision components 210 allocated memory area 224 stored. In general, this is, for example, to determine whether a distance to this object is already so low [virtual collision points being imminent] that a braking and/or steering intervention is required, whether it can be estimated that the object will have already left the driving tube again due to its movement vehicle 100 reaches the position of the object … ¶52 deliver a control signal to components such as the brake control 212 or steering control 214 can be the decision-making component 210).






























As per claim 20, Heger teaches a vehicle (see Fig. 1 [reproduced above for convenience] “Vehicle” (100)), comprising:
a driver assistance system for avoiding a collision of a vehicle with an obstacle (see Fig. 1 [reproduced above for convenience] “Driver Assistance System” (108) & ¶[0020]: implementing a security feature for collision avoidance in a driver assistance system), the driver assistance system including:
at least one ultrasonic sensor for determining a distance between the vehicle and an obstacle in surroundings of vehicle (see Fig. 1 “ultrasonic sensor(s)” (110) & & “estimated distance” (132) & ¶¶[0007]-[0052]: ¶12 a distance estimation to the detected object is carried out based on an existing ultrasonic sensor system … ¶12 the data of the ultrasound sensor system are evaluated specifically with respect to the object … ¶20 ultrasonic sensor system for quickly detecting objects that penetrate laterally into the driving tube … ¶20 a distance estimation to a detected object based on the data of the existing ultrasonic sensor … ¶29 The ultrasonic sensor 110 serves to measure the parking space 102 i.e., the detection of position, extent and distance of objects 104 & 106, The ultrasonic sensor 110 is indicated only by two sensors, but it can more or less sensors in the rear of the vehicle 100 be provided … ¶42 A decision to automatically trigger emergency braking may be made, for example, by determining that an estimated distance 132 (see. Fig. 1) to the object 130 is less than a threshold below which immediately emergency braking is triggered … ¶52 deliver a control signal to components such as the brake control 212 or steering control 214 can be the decision-making component 210);
wherein the driver assistance system is configured to:
a) determine reflection points during a movement of the vehicle, the reflection points representing locations at which a signal of the ultrasonic sensor was reflected (see Fig. 1, Fig. 4A, Fig. 4B [all reproduced above for convenience] & ¶¶[0029]-[0042]: ¶29 The ultrasonic sensor 110 serves to measure the parking space 102 i.e., the detection of position, extent and distance of objects 104 & 106 … ¶40  from the data of the ultrasonic sensors 110 or camera 112 calculated distance and/or speed data provide the conclusion on the relationship of the door 130 representing pixels in the 4A & 4B- [reflection points], From the movement of the door 130 and/or the contour line 402  [reflection points] within the picture plane the 4A & 4B is further closed (detected) that an object, namely the driver's door 130, in the driving tube 140 penetrates);
b) combine the reflection points into contiguous, linearly extending wall sections, wherein each of the wall sections have two ends (see Fig. 1 “Door” (130) , Fig. 4A, Fig. 4B “Contour Line” (402) & ¶¶[0037]: the component 206 in the picture material after a contour line like the contour 402 the door 130 search, and in particular search for contour lines between sequential images like the 4A & 4B represented, moving in a lateral direction. Additionally or alternatively, an algorithm can recognize contiguous pixels as a depiction of an object, for example all pixels that represent the door 130 represent [combining the reflection points into contiguous, linearly extending wall sections]); 
c) determine whether an end of each of the wall sections is open or closed, the end of each wall section being considered to be closed when the reflection points abutting the end follow a non-linear progression, or when, during further movement of the vehicle, no further reflection points are combined with the end of the wall section, and the end otherwise being considered to be open (see Fig. 1, Fig. 4A, Fig. 4B & ¶¶[0029]-[0040]: ¶29 The ultrasonic sensor 110 serves to measure the parking space 102 i.e., the detection of position, extent [open or closed] and distance of objects 104 & 106 … ¶31 It is believed that during the introduction of the vehicle 100 in the parking space 102 suddenly a vehicle door 130 of the vehicle 106 opens [non-linear progression]. The vehicle 100 may at this time be at Z4. With continued guidance along the trajectory 126 (dashed line) would be the vehicle 100 with the door 130 collide. However, the security feature according to the invention is the vehicle assistant 108 activated. From the rear view camera 112 delivered data will be during each reversing of the vehicle 100 evaluated. Thus, the in the driving tube 140 penetrating vehicle door 130 detected immediately. Thereupon, a full braking is triggered automatically, the vehicle 100 before contact with the vehicle door 130 brings to a halt … ¶40 from the data of the ultrasonic sensors 110 or camera 112 calculated distance and/or speed data provide the conclusion on the relationship of the door 130 representing pixels in the 4A & 4B, From the movement of the door 130 and/or the contour line 402 within the picture plane the 4A. 4B is further closed (detected) that an object, namely the driver's door 130, in the driving tube 140 penetrates [open or closed]);
d) extrapolate a progression of each [[of]] the wall sections following each open end (see Fig. 1, Fig. 4A, Fig. 4B & ¶[0037]: the component 206 in the picture material after a contour line like the contour 402 the door 130 search, and in particular search for contour lines between sequential images like the 4A & 4B represented, moving in a lateral direction. Additionally or alternatively, an algorithm can recognize contiguous pixels as a depiction of an object, for example all pixels that represent the door 130 represent. In successive images, a change of the object would then be detected, for example an enlargement and/ or speed estimation. In the example discussed here, it is assumed that the evaluation component 206 the detection of a potentially relevant object to the component 210 reports, based on the moving contour 402 whose movement due to their change in position by the 4A and 4B represented image sequence was detected);
e) ascertain virtual collision points between the vehicle and the extrapolated progressions of the wall sections (see Fig. 1, Fig. 4A, Fig. 4B & ¶[0040]: from the data of the ultrasonic sensors 110 or camera 112 calculated distance and/or speed data provide the conclusion on the relationship of the door 130 representing pixels in the 4A & 4B [virtual collision points], From the movement of the door 130 and/or the contour line 402 within the picture plane the 4A. 4B is further closed (detected) that an object, namely the driver's door 130, in the driving tube 140 penetrates); and
(see Fig. 1, Fig. 4A, Fig. 4B & ¶¶[0041]-[0052]: ¶41 step 310 decides the component 210 based on in step 308 made identification or detection of the object (door 130), whether a control signal is to be output. Corresponding decision algorithms are in one of the decision components 210 allocated memory area 224 stored. In general, this is, for example, to determine whether a distance to this object is already so low [virtual collision points being imminent] that a braking and/or steering intervention is required, whether it can be estimated that the object will have already left the driving tube again due to its movement vehicle 100 reaches the position of the object … ¶52 deliver a control signal to components such as the brake control 212 or steering control 214 can be the decision-making component 210).















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Borchers (PG Pub. US 2009/0299593 A1) teaches a device for avoiding or reducing the consequences of collisions, when an obstacle being recognized by a surroundings sensor and data of the obstacle are ascertained, by automatically actuating the brakes.


Satou et al. (Patent Pub. US 6,380,884 B1) teaches a radar apparatus that provides a reflected location detection device that detects the reflected locations that are the generation source of the reflected waves for this plurality of directions, a grouping device that groups each of these detected reflected locations into a group of single or plural reflected locations assuming they belong to the same object, and a device that extracts reflected locations having the shortest distance from the moving body from among these grouped reflected locations to serve as reference points related to the safe travel of this moving body (see Satou’s Fig. 1 [reproduced below for convenience]).


    PNG
    media_image4.png
    453
    816
    media_image4.png
    Greyscale

Satou’s Fig. 1





Sufhakar (PG Pub. US 2018/0321377 A1) teaches a method for capturing a surrounding region (4) of a motor vehicle (1), in which, while the motor vehicle is moved relative to an object (8) in the surrounding region, sensor data are received in each case at predetermined times from a distance sensor (3), and the object (8) is classified as a static or as a moving object by means of the control device on the basis of the received sensor data, wherein a distance value is determined by means of the control device for each of the predetermined times on the basis of the sensor data, said distance value describing a distance between the distance sensor (3) and at least one predetermined point of reflection of the object, and a curve of the distance values as a function of time is compared to a predetermined reference curve for the purposes of classifying the object. Consequently, the motor vehicle can be maneuvered by an appropriate intervention in the brake in such a way that a collision between the motor vehicle and the object is prevented (see Sufhakar’s Fig. 2 [reproduced below for convenience]).


    PNG
    media_image5.png
    610
    519
    media_image5.png
    Greyscale

Sufhakar’s Fig. 2











Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/TAREK ELARABI/Examiner, Art Unit 3661